848 So.2d 1165 (2003)
Tony JACKSON, Petitioner,
v.
DEPARTMENT OF HIGHWAY SAFETY AND MOTOR VEHICLES, Respondent.
No. 2D02-5492.
District Court of Appeal of Florida, Second District.
April 25, 2003.
Rehearing Denied June 25, 2003.
Donna P. Levine of Law Office of Donna P. Levine, West Palm Beach, for Petitioner.
Enoch J. Whitney, General Counsel, Tallahassee, and Heather Rose Cramer, Assistant General Counsel, Lake Worth, for Respondent.
PER CURIAM.
The petition for writ of certiorari is granted. See Fla. Dep't of Highway Safety & Motor Vehicles v. Critchfield, 842 So.2d 782 (Fla. 2003); see also Allstate Ins. Co. v. Kaklamanos, 843 So.2d 885 (Fla. Apr. 3, 2003) (holding clearly established law can derive from recent controlling case law). On remand, the circuit court must determine whether the validly enacted laws in effect prior to the enactment of chapter 98-223, Laws of Florida, would provide Mr. Jackson relief from the administrative order of the Department of Highway Safety and Motor Vehicles. See Henderson v. Antonacci, 62 So.2d 5 (Fla. 1952) (holding that when amendment to statutes is declared unconstitutional, statutes as they existed before amendments become effective by operation of law).
Petition for writ of certiorari granted.
ALTENBERND, C.J., and NORTHCUTT and STRINGER, JJ., Concur.